DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claim filed on 9/26/2019 is acknowledged.  Claims 1-48 have been cancelled.  New claims 49-64 have been added.  Claims 49-64 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 49-53, drawn to a protein molecule comprising a protein transduction domain and a human mothers against decapentaplegic-7 protein (Smad7) fragment comprising amino acids 259-426 of the human Smad7 protein, wherein the Smad7 fragment retains one or more biological activities of the functional full-length Smad7 protein, and with the proviso that the protein molecule lacks at least amino acids 1-203 of the human Smad7 protein; and a pharmaceutical composition comprising such protein molecule and one or more pharmaceutically acceptable excipients, classified in class A61K, subclass 38/00, for example. 
Group 2: claims 54 and 55, drawn to a method for treating an inflammatory condition in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the protein molecule of claim 49, classified in class A61P, subclass 29/00, for example.
Group 3: claim 56, drawn to a method for treating a disease or disorder in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the protein of claim 49, wherein the administration of the protein , classified in class A61P, subclass 43/00, for example.
Group 4: claims 57-64, drawn to a method for treating a disease or disorder in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the protein of claim 49, wherein the disease or disorder is selected from the group consisting of promoting wound healing, treating inflammatory diseases, aberrant healing, auto-immune diseases and auto-immune disorders, classified in class A61P, subclass 17/02, for example.

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Inventions 2-4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to a protein molecule comprising a protein transduction domain and a human mothers against decapentaplegic-7 protein (Smad7) fragment comprising amino acids 259-426 of the human Smad7 protein, wherein the Smad7 fragment retains one or more biological activities of the functional full-length Smad7 protein, and with the proviso that the protein molecule lacks at least amino acids 1-203 of the human Smad7 protein; and a pharmaceutical composition comprising such protein molecule and one or more 
Inventions 2-4 are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have different effect, and the patient population is different in each invention.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific protein molecule: due to different variables such as different protein transduction domain like those recited in instant claims 51 and 52, different human Smad7 fragments like what recited in instant claim 50, and so on (for inventions 1-4), please note: Applicant is required to elect a protein molecule consisting of a specific/defined amino acid sequence;
A specific condition to be treated: due to different variables like those recited in instant claims 55 and 57-64 (for inventions 2-4), please note: Applicant is required to elect a single disclosed species of condition to be treated.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1-4 is elected, Applicant is required to elect a single disclosed species of a protein molecule wherein ALL the variables are elected to arrive at a protein molecule consisting of a specific/defined amino acid sequence.  If any of Groups 2-4 is elected, Applicant is further required to elect a single disclosed species of condition to be treated.  Currently, claims 49, 53, 54, 56 and 57 are generic. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658